Citation Nr: 0726951	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-39 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denying the veteran's claim for 
TDIU.  

The veteran testified at a May 2007 video conference hearing 
before the undersigned Veterans Law Judge.  In May 2007, the 
veteran waived RO consideration and filed additional evidence 
for the Board's consideration.


FINDINGS OF FACT

1.  The veteran is service-connected for asthma with chronic 
obstructive pulmonary disease (COPD), rated at 60 percent 
disabling from August 1984.  

2.  The veteran has indicated that she completed six months 
of college and has experience in administrative type work, 
housekeeping, pizza delivery; she last worked full-time in 
1997.  

3.  A preponderance of the evidence is against a finding that 
the veteran's service connected disability precludes securing 
or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the award of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.16(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated November 2003 and May 
2005.  The RO essentially informed the veteran of the 
evidence required to substantiate her claim, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, that she should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on her behalf, and to send any pertinent 
evidence in her possession.  Therefore, the Board finds that 
she was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The record shows that the RO has secured the 
veteran's service medical records (SMRs), a DD-214, VA 
medical treatment records, VA examinations, statements from 
the veteran, and a transcript from a May 2007 Board hearing.  
The Board finds that there is sufficient evidence in the 
record upon which to make a decision, and neither the veteran 
nor her representative has identified any additional records 
that would contain information pertinent to the current TDIU 
claim.  Therefore, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 0.1102 
(2006) (harmless error).

Analysis

Entitlement to TDIU requires impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For purposes of determining the above ratings, 
disabilities resulting from common etiology or a single 
accident will be considered as one disability.  38 C.F.R. § 
4.16(a)(2).  

TDIU is warranted when the veteran is unable to secure and 
follow a substantially gainful occupation solely by reason of 
service-connected disabilities.  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to her age or to the impairment caused by non-service-
connected disabilities.  38 C.F.R. §§ 3.341, 
4.16(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the present case, a 60 percent disability rating has been 
granted for asthma with COPD.  Thus, the veteran meets the 
schedular requirements for consideration for TDIU.  38 C.F.R. 
§ 4.16(a).  The remaining issue is whether her service-
connected disability prohibits her from sustaining gainful 
employment, such that TDIU may be assigned.

In her November 2003 claim, the veteran indicated that she 
had not been employed for five years but did not leave her 
last job because of her disability.  In a March 2004 
statement, the veteran maintained that her asthma with COPD 
had worsened and that she cannot walk long ways without 
breathing problems.  She stated that she has problems 
standing and was unable to hold a job.  

In support of her claim, she testified that she was a clerk 
typist in service and has worked in administrative type work, 
housekeeping and pizza delivery post-service.  (Tr. 4, 10-11)  
Her education included completion of high school and six 
months of business college.  (Tr. 11)  The veteran stated 
that her last full-time employment ended in 1997 when the 
work contract ran out.  (Tr. 5)  She testified that most of 
the jobs available nearby were as a waitress or a cashier 
which she cannot do "because my legs, and my knees and my 
lungs just won't take it."  (Tr. 4, 7)  The veteran 
indicated that she does not have any type of medical 
statement from a physician relieving her from work.  (Tr. 8)  

At her hearing, the veteran described the medical care she 
receives from VA.  In the last year, the veteran has gone to 
the medical center three to five times, and it is necessary 
to do so in order to renew her prescriptions.  (Tr.9)  The 
veteran indicated she has small asthma attacks two or three 
times a night, and during heavy pollen, she has a big asthma 
attack two or three times a week.  Generally she treats these 
attacks at home and goes to VA in the event of a bad one.  
(Tr. 6-7)  The veteran stated that she spent the night in the 
hospital a year ago for a test but could not recall the last 
time she was hospitalized for her asthma.  (Tr. 4, 10)

The veteran described the impact of asthma on her life as 
extremely limiting her ability to walk.  She has to sit down 
because of the combination of her shortness breath and her 
knees.  (Tr. 6)  The veteran noted that she was prescribed a 
walker.  (Tr. 7)

The Board has carefully considered all of the medical 
evidence of record, including VA treatment records and VA 
examinations.  However, none of the medical evidence 
indicates that the veteran's service-connected disability 
alone precludes her from securing and following a 
substantially gainful occupation.  Her service-connected 
asthma has been assigned a 60 percent rating effective from 
1984, reflecting severe impairment, and appears stable.  On 
the July 2005 VA examination, it was reported that pulmonary 
function tests in April 2004 revealed severe disease and 
chest x-rays in 2005 were unchanged from 2003.  The veteran 
has worked since 1984 and the record shows that she did not 
stop working due to any increase in severity of the asthma.  
The evidence does not reflect any change in the status of her 
asthma to preclude her employment now.  

The RO determined that the veteran was not unemployable due 
to her service-connected disabilities and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to TDIU is denied.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


